            Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 1 of 6

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                             DOC #:
 SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 8/10/2021
 ---------------------------------------------------------------- X
 TRUSTEES OF THE NEW YORK CITY                                    :
 DISTRICT COUNCIL OF CARPENTERS                                   :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, and APPRENTICESHIP, JOURNEYMAN :
 RETRAINING, EDUCATIONAL AND                                      :   21-CV-2260 (VEC)
 INDUSTRY FUND, TRUSTEES OF THE NEW                               :
 YORK CITY CARPENTERS RELIEF AND                                  :        ORDER
 CHARITY FUND, THE CARPENTER                                      :
 CONTRACTOR ALLIANCE OF                                           :
 METROPOLITAN NEW YORK, and the NEW                               :
 YORK CITY DISTRICT COUNCIL OF                                    :
 CARPENTERS,                                                      :
                                              Petitioners,        :
                                                                  :
                            -against-                             :
                                                                  :
 BUILDTASK, LLC D/B/A/ POSITIVE ID,                               :
                                                                  :
                                              Respondent. :
 ----------------------------------------------------------------X

VALERIE CAPRONI, United States District Judge:

        Petitioners New York City District Council of Carpenters and trustees for the union’s

employee benefit funds seek confirmation of an arbitration award entered against Respondent

Buildtask, LLC, as well as attorneys’ fees, costs, and post-judgment interest, pursuant to Section

301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. For the reasons stated

below, the petition is GRANTED.

                                              BACKGROUND

        Petitioners seek to enforce an arbitration award of $692,120.39, plus interest, attorneys’

fees, and costs, against Buildtask, LLC, entered pursuant to the parties’ applicable Collective

Bargaining Agreement (“CBA”). Pet. ¶¶ 1, 30, Dkt. 1; 2011–2015 CBA, Dkt. 1-2; 2017–2024

CBA, Dkt. 1-3. On or about March 11, 2009, Respondent entered into an agreement with the
            Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 2 of 6




United Brotherhood of Carpenters and Joiners of America (the “International Agreement”),

under which Respondent became bound to the applicable local CBA. Pet. ¶¶ 9–10; International

Agreement, Art. II, Dkt. 1-1. The International Agreement provided that it would automatically

renew three years from the date of execution and continue to renew for subsequent three-year

periods unless either party gave the other written notice to terminate. Pet. ¶ 11; International

Agreement, Art. VIII. Neither party to the agreement provided written notice to terminate. Pet.

¶ 12. Consequently, Respondent remains bound by the International Agreement and the

applicable local CBA. Id. Respondent was initially bound by the Independent Building

Construction Agreement (the “2011–2015 CBA”), in effect between July 1, 2011, and June 30,

2015, and thereafter renewing automatically for one year intervals; presently, Respondent

remains bound to its successor agreement, effective between July 1, 2017, and June 30, 2024 (the

“2017–2024 CBA”) (together with the 2011–2015 CBA, “the CBAs”). Id. ¶¶ 13–14; 2011–2015

CBA; 2017–2024 CBA.

         The CBAs require Respondent to contribute to a set of fringe benefit funds (the “Funds”)

for each hour worked by a covered union employee and allow the Funds to audit Respondent to

ensure compliance with its fund contribution obligations. Pet. ¶¶ 15–16; 2011–2015 CBA, Art.

XV § 1; 2017–2024 CBA, Art. XV § 1. The CBA further requires arbitration of any disputes

over such contributions; arbitration can result in an award of unpaid contributions, interest,

liquidated damages, attorneys’ fees, costs, and other relief. Pet. ¶¶ 20–22; 2011–2015 CBA, Art.

XV §§ 6–7; 1 2017–2024 CBA, Art. XV §§ 6–7. The CBAs bind employers to the Funds’

policies, Pet. ¶ 17; 2011–2015 CBA, Art. XV § 3; 2017–2024 CBA, Art. XV § 3, including the



1
         Article XV, Section 6 of the 2011–2015 CBA refers to “proceedings . . . instituted before an arbitrator
under Section 14 of this Article,” but there is no Section 14 in Article XV. This appears to be a typo and was
instead meant to cross-reference Section 7, which is the arbitration clause.
          Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 3 of 6




Funds’ Revised Statement of Policy for Collection of Employer Contributions (the “Collection

Policy”), Pet. ¶ 18; Collection Policy, Dkt. 1-4.

       Respondent failed to provide its books and records for an audit covering the period from

January 1, 2013, through the date of filing. Pet. ¶¶ 25–26. Consequently, in accordance with the

Collection Policy’s procedures, the Funds determined that Respondent owed an estimated

principal deficiency of $461,537.25. Id. ¶¶ 24, 27; see Collection Policy § 4(12).

       As a result of Respondent’s failure to comply, Petitioner initiated arbitration pursuant to

the CBAs’ arbitration clause. Pet. ¶ 28. On January 8, 2021, the arbitrator found that

Respondent had violated the CBAs when it failed to permit the Funds to audit Respondent’s

books and records and ordered Respondent to pay $692,120.39, consisting of: (1) an estimated

principal deficiency of $461,537.25; (2) interest of $135,375.69; (3) liquidated damages of

$92,307.45; (4) court costs of $400; (5) attorneys’ fees of $1,500; and (6) the arbitrator’s fee of

$1,000. See id. ¶¶ 29–30; Award at 2–3, Dkt. 1-6. Payment of the arbitrator’s award remains

outstanding, and the Award has not been vacated or modified. Pet. ¶¶ 31–32.

       On March 16, 2021, trustees of the Funds filed a Petition with this Court to confirm the

Award. See Pet. Respondent has failed to respond to the Petition, despite having been served

with a Summons and a copy of the Petition on April 26, 2021. See Dkt. 7.

                                          DISCUSSION

       “Section 301 of the [LMRA] provides federal courts with jurisdiction over petitions

brought to confirm labor arbitration awards.” Loc. 802, Associated Musicians of Greater N.Y. v.

Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998) (citation omitted). “Normally,

confirmation of an arbitration award is a summary proceeding that merely makes what is already

a final arbitration award a judgment of the court, and the court must grant the award unless the
          Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 4 of 6




award is vacated, modified, or corrected.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d

Cir. 2006) (cleaned up).

       A court’s “review of an arbitration award under the LMRA is . . . ‘very limited.’” Nat’l

Football League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d

Cir. 2016) (quoting Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)).

A court may not “review the arbitrator’s decision on the merits despite allegations that the

decision rests on factual errors or misinterprets the parties’ agreement, but inquire[s] only as to

whether the arbitrator acted within the scope of his authority as defined by the collective

bargaining agreement.” Id. The court’s “task is simply to ensure that the arbitrator was ‘even

arguably construing or applying the contract and acting within the scope of his authority’ and did

not ‘ignore the plain language of the contract.’” Id. at 537 (quoting United Paperworkers Int’l

Union v. Misco, Inc., 484 U.S. 29, 38 (1987)). “As long as the award draws its essence from the

collective bargaining agreement and is not merely the arbitrator’s own brand of industrial justice,

it must be confirmed.” Id. (cleaned up). “Generally speaking, unless the award is procured

through fraud or dishonesty, the decision should not be disturbed.” Loc. 97, Int’l Brotherhood of

Elec. Workers v. Niagara Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999) (citing Misco,

484 U.S. at 38).

       When a petition to confirm an arbitration award is unopposed, courts treat the petition

and accompanying record as an unopposed motion for summary judgment; unless the undisputed

facts fail to show that the moving party is entitled to judgment as a matter of law, the petition

must be confirmed. D.H. Blair & Co, 462 F.3d at 109–10. But if the evidence submitted in

support of the petition “does not meet the movant’s burden of production,” then the petition to
          Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 5 of 6




confirm arbitration must be denied “even if no opposing evidentiary matter is presented.” Id. at

110 (quotation omitted).

       The Court has reviewed Petitioners’ submissions and finds that they have met their

burden of production, and the undisputed facts show that the arbitrator’s award was properly

within the scope of his authority. Petitioners’ motion is granted, and the award is confirmed.

       Petitioners also seek reimbursement for attorneys’ fees and costs. Pet. ¶¶ 34–42. Courts

may award attorneys’ fees in successful petitions to confirm arbitration awards “when a

challenger refuses to abide by an arbitrator’s decision without justification.” Trs. of the N.Y.C.

Dist. Council of Carpenters Pension Fund v. Coastal Env’t Grp., Inc., No. 16-CV-6004, 2016

WL 7335672, at *3 (S.D.N.Y. Dec. 16, 2016) (quoting Int’l Chem. Workers Union (AFL-CIO),

Loc. No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985)).

       The Court finds that an award of fees and costs is justified. Respondent failed to

participate in the arbitration proceeding, Award at 2, failed to participate in the instant matter,

and has not paid the arbitration award, Pet. ¶ 31. Additionally, the CBAs and Collection Policy

entitle Petitioners to reasonable attorneys’ fees and costs incurred in collecting delinquent

contributions. See Pet. ¶¶ 34–35; Collection Policy § V(6)–(7); 2011–2015 CBA, Art. XV §

6(a); 2017–2024 CBA, Art. XV § 6(a). Petitioners seek $595 in attorneys’ fees for 1.7 hours of

work, along with $77 for service fees. Pet. ¶¶ 40–42; Att’y Invoice, Dkt. 1-7. The Court finds

these amounts entirely reasonable and awards Petitioners $672 for attorneys’ fees and costs.

                                          CONCLUSION

       For the forgoing reasons, the petition to confirm the arbitration award is GRANTED.

The Court awards judgment in Petitioners’ favor in the amount of $692,120.39, plus 5.25%

prejudgment interest from January 8, 2021, to the date of Judgment, an additional $672 for
          Case 1:21-cv-02260-VEC Document 8 Filed 08/10/21 Page 6 of 6




attorneys’ fees and costs related to this action, and post-judgment interest at the statutory rate, 28

U.S.C. § 1961, until the judgment is paid.

       The Clerk is further directed to terminate all open motions and to close the case.

SO ORDERED.

                                                       _________________________________
                                                          _____________________________
Date: August 10, 2021                                        VALERIE CAPRONI
                                                                        CAPRON ON
                                                                               O  NI
      New York, New York                                   United States District Judge
